            Case 1:21-cr-00237-RDM Document 95 Filed 09/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          :
                                                  :
                v.                                :   Case No. 1:21-CR-00237-RDM-2
                                                  :
MATTHEW LELAND KLEIN,                             :
                                                  :
                       Defendant.                 :


                  GOVERNMENT’S RESPONSE TO DEFENDANT’S
              MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE

       The United States of America respectfully submits its Response to Defendant Matthew

Klein’s Motion to Modify Conditions of Pretrial Release, (Dkt. 89), and states as follows:

       1.       Defendant’s motion seeks to modify the conditions of his pretrial release by:

                a.     Substituting defendant’s home detention with a condition requiring a

curfew;

                b.     Eliminating the requirement that defendant’s third-party custodian file a

weekly report with the Court; and

                c.     Modifying the restrictions on defendant’s internet usage.

       2.       On or about September 8, 2021, the Pretrial Services Agency issued a Status

Report, (Dkt. 92), in which it advised that it had no objection to defendant’s first two requests,

described in paragraphs 1(a) and (b), respectively, but recommended that defendant’s internet

restrictions remain in place. See Dkt. 92 at 2.

       3.       The government concurs with the Pretrial Services Agency as to defendant’s

requests in paragraph 1(a) and (b) and has no objection to defendant’s proposed modifications as

to those conditions.

       4.       The government defers to the Pretrial Services Agency’s position that defendant’s
            Case 1:21-cr-00237-RDM Document 95 Filed 09/13/21 Page 2 of 2




internet restrictions remain in place.

       5.       The government would likely support modifications to defendant’s internet

restrictions to the extent the Pretrial Services Agency is comfortable with such modifications.

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               D.C. Bar No. 415793

                                         By:   /s/ Christopher K. Veatch
                                               CHRISTOPHER K. VEATCH
                                               IL Bar No. 6276097 (Detailee)
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (312) 886-3389
                                               christopher.veatch@usdoj.gov




                                                  2
